
	

114 HRES 788 IH: Expressing the sense of the House of Representatives that Arctic lease sales which are already included in the Draft Proposed Plan must stay in the proposed 2017-2022 Outer Continental Shelf Oil & Gas Leasing Program.
U.S. House of Representatives
2016-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 788
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2016
			Mr. Nunes submitted the following resolution; which was referred to the Committee on Natural Resources
		
		RESOLUTION
		Expressing the sense of the House of Representatives that Arctic lease sales which are already
			 included in the Draft Proposed Plan must stay in the proposed 2017-2022
			 Outer Continental Shelf Oil & Gas Leasing Program.
	
	
 Whereas the Department of the Interior is currently receiving comments on its proposed 2017-2022 Outer Continental Shelf Oil & Gas Leasing Program (the Proposed Program);
 Whereas the House concurs with the Secretary of the Interior that the Proposed Program is an important component of the President’s comprehensive energy strategy to allow for safe and responsible domestic oil and natural gas production as a means to support economic growth and job creation, and enhance energy security;
 Whereas Congress in the Outer Continental Shelf Lands Act states that the outer Continental Shelf is a vital national resource reserve held by the Federal Government for the public, which should be made available for expeditious and orderly development, subject to environmental safeguards, in a manner which is consistent with the maintenance of competition and other national needs;
 Whereas the Proposed Program envisions up to ten sales in the Gulf of Mexico and one in each of three areas off of Alaska, two of these in the Arctic;
 Whereas including Arctic lease sales in the Proposed Program would provide an option for future Arctic lease sales;
 Whereas the U.S. Arctic is estimated to contain at least 34 billion barrels of oil equivalent; Whereas the potential of our Nation’s Arctic resources is vast—and the safe and efficient development of these resources is pivotal not only to local communities on the North Slope, but also to ensure our Nation stays on our path to energy independence and global energy leadership;
 Whereas America’s Arctic has the resource potential to reverse the steady throughput decline of the Trans-Alaska Pipeline System (hereinafter in this resolution referred to as TAPS), which is operating at only 25 percent of its potential and is continuing to decline;
 Whereas the continued decline of North Slope oil and decreasing throughput threatens the viability of TAPS, which, without more oil, will face significant operational challenges and eventually face premature shut down and decommissioning;
 Whereas the West Coast of the United States relies heavily on Alaskan oil and with declining production is relying more on imported sources;
 Whereas the Energy Information Administration expects the United States oil production to begin falling in the 2020s and continue declining through 2040;
 Whereas the National Petroleum Council has stated that the long lead times necessary to bring on new crude oil production from Alaska would coincide with a long-term expected decline of U.S. Lower 48 production;
 Whereas Arctic energy development will allow for critical regional infrastructure including deep water ports, Arctic class vessels, and search and rescue capabilities with collateral benefits for U.S. military operations in the region;
 Whereas energy security promotes national security by reducing U.S. dependence on the natural resources of hostile foreign regimes;
 Whereas the strategic significance of the Arctic is growing due to expanding geopolitical interests;
 Whereas Russia has been investing heavily in the region with a world-leading 40 icebreakers, new Arctic bases, airfields, and ports, and ambitious new energy development projects;
 Whereas China, calling itself a near-Arctic state, has been building new icebreakers and encouraging Chinese shipping companies to use Arctic sea routes;
 Whereas the Arctic capabilities of the United States have dramatically declined and the United States only has two operational icebreakers;
 Whereas the United States Coast Guard has determined that the United States needs at least six new icebreakers for its future Arctic needs;
 Whereas excluding Arctic leases from the proposed plan would signal a U.S. withdrawal from the Arctic region at a time when U.S. leadership is needed to protect U.S. interests;
 Whereas the November 2013 Department of Defense (DoD) Arctic Strategy states that DoD’s desired end-state for the Arctic is a secure and stable region where U.S. national interests are safeguarded;
 Whereas the May 2013 United States Coast Guard Arctic Strategy states that The United States is an Arctic nation with significant interests in the future of the region; Whereas a study published by the National Petroleum Council in March 2015 found that Most of the U.S. Arctic offshore conventional oil & gas potential can be developed using existing field-proven technology;
 Whereas offshore energy development is an important source of revenue into the Federal treasury, generating a record $18 billion in FY2008, of which $2.7 billion was from offshore leasing in Alaska alone;
 Whereas the national, the DoD, and Coast Guard strategies for the Arctic depend on government and private sector cooperation, including private investments in Arctic infrastructure to leverage resources and expertise; and
 Whereas the overwhelming majority of Alaskans, including Alaska Native communities within the Arctic, support future Arctic resource development: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms that America’s strategic options should not be constricted by exclusion of future Arctic economic opportunities; and
 (2)strongly supports keeping Arctic lease sales as part of the new Proposed Program.  